Birdsong, Judge.
Sheree Johnson appeals her conviction of sale of a controlled substance. The sole enumeration of error complains of the denial of her motion for new trial based upon the general ground of insufficiency of the evidence to support the verdict. Held:
Appellant admits that she transferred a match box to a man unknown to her walking down a highway near to *622where she lived and receiving $1,000 in exchange therefor. She was paid $100 for her part in the sale. She maintains however that she did not know what was in the box and was making the transfer as a favor to one who had befriended her. There was other evidence however that indicated that appellant had ingested some of the same drug as was contained in the box, both before and after the transfer, having received the drug from the person for whom the sale was made. In a pre-trial statement, appellant admitted the sale and admitted that the box contained the drug charged as being sold.
Submitted May 22, 1978
Decided July 10, 1978.
James W. Lovett, Robert L. Cork, for appellant.
H. Lamar Cole, District Attorney, Richard W. Shelton, Assistant District Attorney, for appellee.
In passing on the general grounds of a motion for new trial, this court passes not on the weight but the sufficiency of the evidence. It is our duty to determine whether the verdict rendered can be sustained under any reasonable view taken of the proofs submitted to the jury. Ingram v. State, 204 Ga. 164, 184 (48 SE2d 891). There is ample proof in this case to support the jury’s verdict. The trial court did not err in denying the motion for new trial.

Judgment affirmed.


Bell, C. J., and Shulman, J., concur.